Citation Nr: 1829235	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-44 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to nonservice-connected death pension benefits.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Postek, Counsel

INTRODUCTION

The Veteran served on active duty from September 1957 to August 1959.  He died in February 2013, and the appellant is seeking benefits as his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran served on active duty, but his service was not during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 101, 1521, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations related to the eligibility criteria for nonservice-connected death pension benefits.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).
Law and Analysis

Basic entitlement to nonservice-connected death pension benefits for a surviving spouse of a veteran exists if: (1) the veteran had qualifying service under 38 U.S.C. § 1521(j); or (2) the veteran was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war; and (3) and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C. § 1541 (2012); 38 C.F.R. § 3.3(b)(4) (2017).

The qualifying service requirement is met if a veteran served in the active military, naval, or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

The term "period of war" means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress.  38 U.S.C. § 1501(4); see also 38 C.F.R. § 3.2, (setting forth the beginning and ending dates of each war period beginning with the Indian wars).  The term period of war in reference to pension entitlement under 38 U.S.C. §§ 1521, 1541, and 1542 means all of the war periods listed in 38 C.F.R. § 3.2 except the Indian Wars and the Spanish-American War.  38 C.F.R. § 3.2; see also § 3.3(a)(3) and (b)(4)(i).

If a surviving spouse has established basic entitlement to death pension benefits, an additional allowance is permitted when he or she is shown to be in need of regular aid and attendance.  38 U.S.C. § 1541(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the criteria for entitlement to nonservice-connected death pension benefits have not been met.

In this case, the record shows that the appellant and the Veteran were married for many years.  The record also shows that the Veteran served on active duty from September 1957 to August 1959, and service connection for bilateral hearing loss and tinnitus had been established based on that period of service. See October 2003 3101 printout (verifying service dates) and DD 214; June 2004 and August 2011 rating decisions.  Nevertheless, the Veteran did not have wartime service, and the appellant has acknowledged that fact.  See 38 C.F.R. § 3.2; November 2014 substantive appeal.

The Board acknowledges the appellant's request for continuation of the dependency allowance that the Veteran had received for her as part of his monthly compensation benefit payment.  See June 2013 written statement, October 2013 notice of disagreement, and November 2014 substantive appeal.  Nevertheless, VA compensation payable to a veteran ends on the last day of the month before the veteran's death.  See 38 U.S.C. § 5112(b)(1); see also Pelea v. Nicholson, 497 F.3d 1290, 1291 (Fed. Cir. 2007).  Under 38 U.S.C. § 5310, a surviving spouse of a veteran is entitled to a one-time benefit for the month of the veteran's death if at the time of the veteran's death, the veteran was receiving VA compensation, i.e. a month of death check.  See also 38 C.F.R. § 3.20(b).  The record reflects that the RO processed that one-time payment for the appellant.  See April 2013 notification letter.  In addition, service connection for the cause of the Veteran's death was denied in the September 2013 decision, and the appellant did not express disagreement with that portion of the RO's determination.

The Board also acknowledges the appellant's request for an aid and attendance allowance due to her health, but to receive that benefit, she would first have to be found to meet the basic entitlement to nonservice-connected death pension benefits, as noted above.

The Board empathizes with the appellant's medical difficulties; however, the basic entitlement requirements for improved pension for surviving spouses are set by law, and the Board is bound by that law.  Based on the foregoing, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


